Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 December 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Decbr. 7th. 1806.

I am all impatience to hear from you, my beloved friend, and cannot concieve the reason, of your not having written from New York, according to your promise. there are some reports about that have occasioned me some much uneasiness and I wish very much to learn, that our friends there are all well, not a line having been recieved here. I have sent your Bank book, &c, as you desired, and have not yet hear’d any thing from Osgood.
Mr. Shaw was here to day, and took George to meeting and to pay several visits, where he made him read french; I do not like to refuse Shaw, but I fear it will be of no service to the Child, as he already possesses a degree of Vanity, very unusual in a child of his age, and it makes him fancy that he has already learnt enough—I am sorry to say that I much fear, he will not benefit from my instructions, he having sense enough to draw comparisons, between your skill and mine, in the art of tuition—however I will do my best, and if he loses, you must make due allowance. John can repeat la Cigale, he is very anxious to get the Rocking Horse.
Decbr. 9th.
I have just recieved your letter, my beloved friend, but cannot concieve why you sent it to Quincy. most sincerely was I rejoiced to learn, that Col. S. was in New York, as it was here confidently asserted, that he had gone to the westward, which caused great anxiety to your family—
Your journey must have been amusing, at least, if as we are told, “variety is charming.” it would however, have been much more so, had your very pleasant companion not quitted you so early. but being free, and unshackled as you now are, must certainly add considerably to your enjoyment.
We go on here as well as I expected, Sally however could not support the what she termed, horrors of the situation. after quitting me, and living one week with Mrs. G. (who promised her 9 Shillings a week, and gave her  6) went of to Quincy, where she expects to live with your Mother. She has however condition’d to return to me, in the Spring. I have got a very good Girl from Groton, and I believe I shall be a gainer by the exchange. Caroline has been very sick but is now much recover’d.
I have been visited by a few ladies, Mrs. George Blake sat with us near an hour. your Brother & Sister were in Town yesterday, and your father came to see us last Saturday was a week. we spent thanksgiving alone, it was a very disagreeable day, by the by, the Seats are so very high at Lowels meeting house, I have not ventured to take one. I think therefore it would be better, to take the one  in Brattle Square. Mr Shaw tells me the  at present, pays you rent for it. I wish  let me know if we can have it, as  the Children go. I know you will smile at the request, but this is a subject upon which I cannot dwell. as it is one upon which you and I much fear, you and I can never agree—
Adieu, my best beloved friend, remember me to all who enquire after me, and believe me most sincerely yours 
L. C. A.I have sent the Box by a Baltimore Vessel your Boots are in it—The bills for the articles I enclose for Mr. Hellen with a request to forward the money as soon as convenient it must be here by Xmas
